 1   Katherine E. Carlton Robinson, Esq. (IN #31694-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: krobinson@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12   (Designated for Service)
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16    CAROLYN CASTELLANOS,                                    )   CASE NO. 2:19-cv-00592-MCE-
               Plaintiff,                                     )   CKD
17                                                            )
             vs.                                              )
18                                                            )   STIPULATION AND ORDER OF
      TRANSUNION, LLC; EXPERIAN                               )   DISMISSAL WITH PREJUDICE
19    INFORMATION SOLUTIONS, INC.;                            )   AS TO DEFENDANT TRANS
      EQUIFAX INFORMATION SERVICES, LLC;                      )   UNION, LLC ONLY
20    and RUSHMORE LOAN MANAGEMENT                            )
      SERVICES, LLC;                                          )
21               Defendants.                                  )
22
23          Plaintiff Carolyn Castellanos, by counsel, and Defendant Trans Union, LLC (“Trans

24   Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
25   compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed,
26
     with prejudice, with each party to bear its own costs and attorneys’ fees.
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-CV-00592-MCE-CKD
                                            Page 1 of 3
 1
 2   Date: September 9, 2019                  s/ Joseph B. Angelo (with consent)
                                             Joseph B. Angelo, Esq.
 3                                           Gale, Angelo, Johnson, & Pruett, P.C.
 4                                           1430 Blue Oaks Boulevard, Suite 250
                                             Roseville, CA 95747
 5                                           Telephone: (916) 290-7778
                                             Fax: (916) 721-2767
 6                                           E-Mail: jangelo@gajplaw.com
 7
                                             Counsel for Plaintiff Carolyn Castellanos
 8
 9
10   Date: September 9, 2019                  s/ Katherine E. Carlton Robinson
                                             Katherine E. Carlton Robinson, Esq.
11                                           (IN #31694-49)
                                               (admitted Pro Hac Vice)
12
                                             Schuckit & Associates, P.C.
13                                           4545 Northwestern Drive
                                             Zionsville, IN 46077
14                                           Telephone: 317-363-2400
                                             Fax: 317-363-2257
15
                                             E-Mail: krobinson@schuckitlaw.com
16
                                             Lead Counsel for Defendant Trans Union, LLC
17
18                                           Eileen T. Booth, Esq. (CSB #182974)
                                             Jacobsen & McElroy PC
19                                           2401 American River Drive, Suite 100
                                             Sacramento, CA 95825
20                                           Telephone: 916-971-4100
21                                           Fax: 916-971-4150
                                             E-Mail: ebooth@jacobsenmcelroy.com
22
                                             Local Counsel for Defendant Trans Union, LLC
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-CV-00592-MCE-CKD
                                            Page 2 of 3
 1                                               ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff
 3   Carolyn Castellanos against Defendant Trans Union, LLC are DISMISSED, with prejudice.
 4   Plaintiff Carolyn Castellanos and Defendant Trans Union, LLC shall each bear their own costs
 5   and attorneys’ fees. This case shall proceed on Plaintiff’s remaining claims.
 6          IT IS SO ORDERED.
 7   Dated: September 13, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-CV-00592-MCE-CKD
                                            Page 3 of 3
